Case 1:21-cv-01009-DNH-ML Document 16-15 Filed 09/22/21 Page 1 of 4




          Exhibit O
            Case 1:21-cv-01009-DNH-ML Document 16-15 Filed 09/22/21 Page 2 of 4



                                                        FDA NEWS RELEASE

Coronavirus (COVID-19) Update: FDA Authorizes Additional
Vaccine Dose for Certain Immunocompromised Individuals
       Other fully vaccinated individuals do not need an additional vaccine dose right now

For Immediate Release:
August 12, 2021

 Español (/news-events/press-announcements/actualizacion-sobre-el-coronavirus-covid-19-la-fda-autoriza-una-dosis-adicional-de-la-vacuna-para)




  On Fri., Aug. 13, 2021, the Centers of Disease Control and Prevention’s Advisory Committee on Immunization Practices
  (https://www.cdc.gov/vaccines/acip/index.html) outlined clinical recommendations
  (https://www.cdc.gov/coronavirus/2019-ncov/vaccines/recommendations/immuno.html) regarding an additional dose
  of COVID-19 vaccine for certain immunocompromised individuals.



Today, the U.S. Food and Drug Administration amended the emergency use authorizations (EUAs)
for both the Pfizer-BioNTech COVID-19 Vaccine and the Moderna COVID-19 Vaccine to allow for
the use of an additional dose in certain immunocompromised individuals, specifically, solid organ
transplant recipients or those who are diagnosed with conditions that are considered to have an
equivalent level of immunocompromise. The Centers for Disease Control and Prevention’s Advisory
Committee on Immunization Practices (https://www.cdc.gov/vaccines/acip/index.html) is
scheduled to meet Friday to discuss further clinical recommendations regarding
immunocompromised individuals. Today’s action does not apply to people who are not
immunocompromised.

“The country has entered yet another wave of the COVID-19 pandemic, and the FDA is especially
cognizant that immunocompromised people are particularly at risk for severe disease. After a
thorough review of the available data, the FDA determined that this small, vulnerable group may
benefit from a third dose of the Pfizer-BioNTech or Moderna Vaccines,” said Acting FDA
Commissioner Janet Woodcock, M.D. “Today’s action allows doctors to boost immunity in certain
immunocompromised individuals who need extra protection from COVID-19. As we’ve previously
stated, other individuals who are fully vaccinated are adequately protected and do not need an
additional dose of COVID-19 vaccine at this time. The FDA is actively engaged in a science-based,
rigorous process with our federal partners to consider whether an additional dose may be needed in
the future.”
         Case 1:21-cv-01009-DNH-ML Document 16-15 Filed 09/22/21 Page 3 of 4
People who are immunocompromised in a manner similar to those who have undergone solid
organ transplantation have a reduced ability to fight infections and other diseases, and they are
especially vulnerable to infections, including COVID-19. The FDA evaluated information on the use
of a third dose of the Pfizer-BioNTech or Moderna Vaccines in these individuals and determined
that the administration of third vaccine doses may increase protection in this population. These
patients should be counseled to maintain physical precautions to help prevent COVID-19. In
addition, close contacts of immunocompromised persons should get vaccinated, as appropriate for
their health status, to provide increased protection to their loved ones.

It is recommended that immunocompromised individuals discuss monoclonal antibody treatment
options (/consumers/consumer-updates/know-your-treatment-options-covid-19) with their health
care provider should they contract or be exposed to COVID-19. The FDA has authorized
monoclonal antibody treatments for emergency use during this public health emergency for adults
and pediatric patients (ages 12 and older weighing at least 40 kilograms or about 88 pounds) with
positive results of direct SARS-CoV-2 viral testing, and who are at high risk for progressing to
severe COVID-19 and/or hospitalization. One authorized product (/drugs/drug-safety-and-
availability/fda-authorizes-regen-cov-monoclonal-antibody-therapy-post-exposure-prophylaxis-
prevention-covid-19) includes use for preventative (prophylaxis) treatment after being exposed to
SARS-CoV-2; however, this product is not a substitute for vaccination.

The Pfizer-BioNTech COVID-19 Vaccine is currently authorized for emergency use in individuals
ages 12 and older, and the Moderna COVID-19 Vaccine is authorized for emergency use in
individuals ages 18 and older. Both vaccines are administered as a series of two shots: the Pfizer-
BioNTech COVID-19 Vaccine is administered three weeks apart, and the Moderna COVID-19
Vaccine is administered one month apart. The authorizations for these vaccines have been
amended to allow for an additional, or third, dose to be administered at least 28 days following the
two-dose regimen of the same vaccine to individuals 18 years of age or older (ages 12 or older for
Pfizer-BioNTech) who have undergone solid organ transplantation, or who are diagnosed with
conditions that are considered to have an equivalent level of immunocompromise.

The EUA amendments for the Pfizer-BioNTech COVID-19 Vaccine and the Moderna COVID-19
Vaccine were issued to Pfizer Inc. and ModernaTX Inc., respectively.


Related Information
     Pfizer-BioNTech COVID-19 Vaccine (https://www.fda.gov/emergency-preparedness-and-
     response/coronavirus-disease-2019-covid-19/pfizer-biontech-covid-19-vaccine)

     Moderna COVID-19 Vaccine (https://www.fda.gov/emergency-preparedness-and-
     response/coronavirus-disease-2019-covid-19/moderna-covid-19-vaccine)

                                                 ###
         Case 1:21-cv-01009-DNH-ML Document 16-15 Filed 09/22/21 Page 4 of 4
The FDA, an agency within the U.S. Department of Health and Human Services, protects the public
health by assuring the safety, effectiveness, and security of human and veterinary drugs, vaccines
and other biological products for human use, and medical devices. The agency also is responsible
for the safety and security of our nation’s food supply, cosmetics, dietary supplements, products
that give off electronic radiation, and for regulating tobacco products.




Inquiries
Media:
 FDA Office of Media Affairs (mailto:fdaoma@fda.hhs.gov)
 301-796-4540

Consumer:
 888-INFO-FDA



                    More Press Announcements (/news-events/newsroom/press-announcements)
